Citation Nr: 1609783	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  06-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a service connected lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety and obsessive compulsive disorder prior to December 17, 2010, a rating in excess of 50 percent from December 17, 2010 to January 20, 2015 and a rating in excess of 70 percent thereafter.

5.  Entitlement to service connection for a right foot disorder, claimed as plantar fasciitis.

6.  Entitlement to service connection for a left foot disorder, claimed as plantar fasciitis.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a cervical spine disorder.

12.  Entitlement to service connection for bilateral upper extremity radiculopathy, including as secondary to a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from February 1988 to February 1992, including service in Southwest Asia from January 15, 1991 to May 11, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and January 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claim of entitlement to higher staged ratings for PTSD was previously remanded by the Board in August 2010 and March 2012 for further development.  The Board also remanded a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was granted by the RO in an October 2015 rating decision.  The Veteran has not indicated his disagreement with that rating decision and as such, the issue is not currently before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

The RO granted service connection and assigned initial ratings for the Veteran's lumbar spine disability and bilateral lower extremity radiculopathies in a December 2012 rating decision.  In August 2013, VA obtained a new examination addressing the severity of these disabilities.  Thus, as new and material evidence was associated with the claims file within one year of the December 2012 rating decision, it did not become final with regard to the ratings assigned for these disabilities.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the claims on appeal have been characterized as ones for higher initial ratings.

The issues of a higher staged rating for PTSD and entitlement to service connection for a right foot disorder, left foot disorder, right shoulder disorder, left shoulder disorder, right knee disorder, left knee disorder, cervical spine disorder and bilateral upper extremity radiculopathies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no point during the appeal period has the Veteran's lumbar spine disability been productive of ankylosis or incapacitating episodes having a total duration of at least 4 weeks.  

2.  At no point during the appeal period has the Veteran's right or left lower extremity radiculopathy been productive of more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).

2.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

3.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Because this matter involves an appeal of the initial disability ratings assigned, the claims are substantiated and no additional notice is required as to the "downstream" issue of entitlement to a higher initial rating.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  In addition to obtaining pertinent records, VA has assisted the Veteran by affording him medical examinations in support of his claims in June 2011, December 2012 and August 2013 that evaluated the nature, extent and severity of his service-connected lumbar spine disability and associated neurologic abnormalities by conducting appropriate testing, recording or reviewing his subjective complaints, considering the effects of functional loss and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not argued that his lumbar spine or bilateral lower extremity radiculopathy symptoms have worsened since the most recent examination.  Thus, remand for additional examinations is unnecessary.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Initial Ratings

The Veteran's lumbar spine disability is currently rated 40 percent under DC 5243, and his right and left lower extremity radiculopathies are currently rated 20 percent each under DC 8520.  He seeks a higher rating for these disabilities.  

      A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.  

Under the General Formula for rating a disability of the spine, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

There are several notes following the General Rating Formula criteria.  As applicable here, Note (1) provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  

The Veteran's radiculopathy is rated by analogy under DC 8520, which provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy, and an 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The Board further notes that the terms "mild," "moderate," "moderately severe" and "severe" under DC 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

      
B.  Legal Analysis

Throughout the appeal period, the Veteran's disability picture has been dominated by complaints of ongoing pain, decreased range of motion, stiffness and weakness.  Specifically, he reported symptoms of worsening pain, increasing flare-ups, spasms, tenderness, weakness, fatigue and decreased motion.  He described his pain as constant and severe.  

He further reported that his symptoms cause functional loss of decreased mobility, problems with lifting, carrying, bending, climbing and twisting, and being unable to stand, sit or walk for any length of time.  He reported that these functional limitations affected his ability to complete his work tasks.  

      1.  Lumbar Spine Disability

After a review of the record, the Board finds that the evidence does not support a higher rating for the Veteran's lumbar spine disability.    

The criteria for a rating higher than 40 percent for the Veteran's lumbar spine disability have not been met because there is no evidence that he has experienced favorable or unfavorable ankylosis of the lumbar spine during the appeal period.  As an initial matter, the Board notes that there is no evidence that the Veteran suffered from IVDS or incapacitating episodes at any point during the appeal period.  Thus, his lumbar spine disability will be rated under the General Formula.

There is no evidence that the Veteran's lumbar spine disability was productive of ankylosis of the thoracolumbar spine at any point during the appeal period.  The evidence of record includes the June 2011, December 2012 and August 2013 VA examination reports and the Veteran's VA treatment records.  At the June 2011 VA examination he demonstrated a limitation of forward flexion to no less than 90 degrees in his thoracolumbosacral spine with no evidence of ankylosis.  At the December 2012 VA examination he exhibited a limitation of forward flexion to no less than 25 degrees in his thoracolumbosacral spine with pain beginning at 20 degrees.  At the August 2013 VA examination he exhibited lumbar spine flexion limited to no more than 10 degrees.  At all of the VA examinations he exhibited no additional loss of range of motion due to pain, functional loss or on repeat testing, nor did he show any evidence of ankylosis.  His VA medical records show no reports of ankylosis, nor does the Veteran contend that his spine is fixed.  As such, a rating in excess of 40 percent is not warranted under these criteria.  

The Board has also considered whether the evidence of record supports an increased rating due to the Veteran's increased functional loss with use over a period of time or during flare-ups.   During the June 2011 VA examination he reported pain in his low back with prolonged sitting, walking up or down an incline or prolonged standing.  He reported that the pain was sharp and severe, occurred daily and would last for hours.  He stated that he was able to walk no more than one quarter of a mile.  The December 2012 VA examiner noted the Veteran's report of daily, severe pain that became worse when standing on concrete or sitting on a hard surface.  The Veteran also reported experiencing pain down his legs when sitting on his riding lawn mower.  The August 2013 VA examiner noted that the Veteran did not report any flare-ups.  The Board finds that the additional functional loss described by the Veteran does not warrant an increase to the next higher rating.  As noted above, the Veteran's lumbar spine forward flexion was limited to no less than 10 degrees during the appeal period.  Even considering his credible reports concerning his symptoms and functional ability during flare-ups, the Board finds that there is no evidence to support a finding that his functional loss would approximate ankylosis of the thoracolumbar spine during flare-ups or after repeated use over time.  As such, the Board finds that the criteria for a rating in excess of 40 percent have not been more nearly approximated.  

Consequently, based on the most probative evidence of record, the Board finds that the criteria for a rating higher than 40 percent have not been met for the Veteran's lumbar spine disability.

      2.  Associated Neurologic Disabilities

Additionally, the evidence of record shows that the Veteran is not entitled to a separate rating for any associated objective neurologic abnormality other than his right and left lower extremity radiculopathy, for which he is already service-connected.  The June 2011, December 2012 and August 2013 VA examiners noted that the Veteran did not have any bowel or bladder incontinence, erectile dysfunction, or any other neurologic abnormality associated with his lumbar spine disability.  Thus, the Veteran is not entitled to any additional, separate ratings for any neurologic disabilities other than those for his bilateral lower extremity radiculopathies.

      3.  Right and Left Lower Extremity Radiculopathies

Concerning his right and left lower extremity radiculopathies, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent because he did not exhibit more than moderate incomplete paralysis at any point during the appeal period.  As noted above, throughout the appeal period the Veteran has complained of pain, numbness, burning and tingling in his lower extremities.  He has not exhibited muscle atrophy or complete paralysis of the sciatic nerve at any point during the appeal period.  As such, ratings of 60 percent or 80 percent are not warranted.  

Additionally, the Veteran has not exhibited moderately severe incomplete paralysis of the sciatic nerve affecting the right or left lower extremity at any point during the applicable appeal period.  At no point has he exhibited muscle wasting, decreased muscle strength, changes in skin in his lower extremities, decreased reflexes, or decreases in flexion during the detailed motor testing.  At most, the Veteran's right and left lower extremity radiculopathies have been productive of sensory loss, pain, numbness and tingling.  Moreover, based on the Veteran's reports, the physical examination findings and the Veteran's history, the December 2012 VA examiner found that his right and left lower extremity radiculopathies were moderate in severity and the August 2013 VA examiner found them to be mild in severity.  

In sum, the Veteran's right and left lower extremity symptomatology showed no more than sensory loss with pain, weakness, numbness and tingling during the appeal period.  Thus, the Board finds that his symptoms have not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve and as such, a 40 percent rating is not warranted for either the right or left lower extremity.

      4.  Extraschedular Considerations

The evidence shows that the Veteran's lumbar spine, right leg and/or left leg radiculopathy disabilities do not warrant referral for an extraschedular rating.  38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate all of the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the Veteran has not argued that the severity and symptomatology of his lumbar spine or lower extremity radiculopathy disabilities are not reasonably contemplated by the rating schedule, and as the rating schedule contemplates pain and functional loss such as weakened movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight bearing, it would reasonably contemplate the other symptoms the Veteran has described.  38 C.F.R. §§ 4.40, 4.45.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.   Additionally, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the record on appeal does not show that there are any additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported lumbar spine and lower extremity radicular symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.









	(CONTINUED ON NEXT PAGE)



REMAND

As noted above, the Veteran's claim for higher staged ratings for his service-connected PTSD with anxiety and obsessive compulsive disorder was remanded by the Board in March 2012 for additional development.  That development included obtaining a VA opinion providing comments and assessment of the level of impairment and noting any changes in the level of impairment over the course of the appeal period.   Although the Veteran was provided with VA examinations addressing his psychiatric symptoms in December 2012 and January 2015, those examinations did not address the Veteran's level of impairment over the course of the appeal period or note any changes in the level of impairment during that time.  Thus, the Board finds that this issue must again be remanded to obtain an opinion consistent with the March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further finds that the Veteran's claims of entitlement to service connection for right and left foot disorders, right and left shoulder disorders, right and left knee disorders, cervical spine disorder and bilateral upper extremity radiculopathies must be remanded to obtain new VA examinations and medical opinions regarding the current nature and etiology of these conditions.  The Veteran reported that these conditions had their onset in service after he was injured in an IED explosion.  See December 2012 VA Examination Report.  The December 2012 VA examiner noted that the Veteran had diagnoses of bilateral plantar fasciitis, shoulder strain and knee strain in service.  The examiner also noted current findings of degenerative joint disease of the right foot, a small plantar calcaneal spur of the left foot, limited range of motion in his right and left knee, functional loss affecting the right and left shoulders, cervical spine degenerative disc disease, and bilateral upper extremity radiculopathy.  See December 2012 VA Examination Report.  No medical opinions have been obtained as to whether the Veteran's current shoulder or knee disorders had their onset in service, were related to an event, injury or disease that occurred in service, or were caused or aggravated by a service-connected disability.  As such, these claims must be remanded so that a medical opinion can be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims of service connection for right and left foot disorders, a cervical spine disorder and bilateral upper extremity radiculopathies, clarification is required in light of the inconsistent evidence of record.  As noted above, the December 2012 VA examiner found that the Veteran had degenerative joint disease affecting the right foot, a calcaneal spur affecting the left foot, cervical spine degenerative disc disease and bilateral upper extremity radiculopathies.  However, the August 2013 VA examiner found that the Veteran did not have any disorders affecting either foot or the cervical spine.  Moreover, although the August 2013 VA examiner found that the Veteran had incomplete paralysis affecting the upper extremities, bilaterally, the examiner later stated in the examination report that the Veteran did not have upper extremity radiculopathy.  The Board also notes that the August 2013 VA examiner did not address whether any of the Veteran's symptoms relate to a condition that cannot be attributed to a known clinical diagnosis or a chronic multisymptom illness.  As such, new examinations and medical opinions are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for a psychiatric disability, right foot disorder, left foot disorder, right shoulder disorder, left shoulder disorder, right knee disorder, left knee disorder, cervical spine disorder and bilateral upper extremity radiculopathies.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cervical spine, upper extremity, shoulder, knee and foot symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, obtain a VA opinion concerning the nature, extent and severity of the Veteran's psychiatric disability during the appeal period.  The examiner should review the claims file, including the Veteran's medical treatment records and psychological evaluations relevant to his service-connected PTSD with anxiety and obsessive compulsive disorder, and provide comments and assessment of the level of impairment over the course of the appeal period since March 23, 2004, noting any changes in level of impairment throughout this period.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a report.  A VA examination need not be conducted unless deemed necessary by the examiner.

4.  Schedule the Veteran for one or more appropriate VA examinations to determine the current nature and etiology of his cervical spine, upper extremity, shoulder, knee and foot disorders.  The entire record should be reviewed by the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.  All indicated tests and studies should be performed.  

The examiner should also review and consider the findings of the December 2012 VA examiner, as well as the Veteran's lay reports concerning the injuries he sustained during an IED blast in service and the recurrent symptoms he has reported.  The examiner should also take note that the Veteran is competent to report on the observable symptoms of his disorders in service and since that time even when not documented in his medical records.

Based on the results of the examination(s) and review of the pertinent evidence, the examiner is asked to address each of the following questions with respect to the cervical spine, upper extremity, shoulder, knee and foot disorders:  

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event, injury, disease or circumstance of his service, including the IED explosion he experienced or environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disabilities (PTSD, lumbar spine disability, bilateral lower extremity radiculopathies, bilateral hip strain, headaches, residuals of a traumatic brain injury and/or lipomas)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disabilities?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons supporting your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

If the examiner cannot form an opinion without resort to speculation, the examiner should explain why the requested opinion(s) cannot be provided.  

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


